DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402.
Regarding claims 1 and 4, Ternite discloses a capsule (1) capable of making a beverage which capsule comprises a cup-shaped containment body in turn comprising a tubular lateral wall (4), extending between a first edge (flange 5) and a second edge (base 3), and a bottom portion (outer region 20) connected to the second edge (3) and extending transversally to a central axis of the tubular lateral wall (4).  A closing element (cover 2) is fixed to the first edge for closing the top of the containment body, the containment body and the closing element (2) form an inner chamber of the capsule (1).  A powdered food substance (milk powder) (paragraph [0022]) which allows a beverage to be made by passing water therethrough is contained in the inner chamber.  There is a water distributing element (distributor device 8), the closing element (2) is a water infeed section for feeding water into the capsule (1) and the bottom portion (20) is a beverage outfeed section for outfeed of the beverage from the capsule (1).  The water distributing element (8) is positioned in the inner chamber interposed between the water infeed section and the powdered food substance.  The water distributing element (8) comprises a central region (structure 30) intended to receive the water fed in, a perimetric region (rim 32) is in contact with the tubular lateral wall (4) of the containment body, and a partition wall (upper surface of distributing element 8) extends between the central region (30) and the perimetric region.  The partition wall has a first face which is facing the water infeed section and a second face which is facing the powdered food substance.  There are one or more holes or channels (38) (paragraph [0047] and fig. 5) which pass through the partition wall and put the first face and the second face in communication with each other and said one or more holes or channels (38) form the only passages for the water from the water infeed section towards the powdered food substance (paragraph [0035] – [0038], [0040], [0047] – [0048], and fig. 1 and 5).  
Further regarding claims 1 and 4, wherein there is a reference plane which is perpendicular to the central axis of the capsule and the reference plane is a plane which is tangential to a perimeter/rim of the perimetric region (32) of the water distribution element (8) on the side facing the powdered food substance and there is a convexity of the partition wall between the reference plane and the water infeed section as seen where the rim 32 curves upwards and over to structure 30 and to reference sign 34 in figures 1 and 5.
Claim 1 differs from Ternite in the distance between each of said one or more holes or channels and the central axis being greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis, the distance being measured along a line that is radial relative to the central axis and intersecting the hole or channel.
Talon discloses a capsule (11) capable of making a beverage which capsule comprises a cup-shaped containment body in turn comprising a tubular lateral wall (12), extending between a first edge (upper opening) and a second edge (upper portion of bottom wall 16), and a bottom portion (bottom wall 16) connected to the second edge and extending transversally to a central axis of the tubular lateral wall (12).  A closing element (13) is fixed to the first edge for closing the top of the containment body, the containment body and the closing element (13) form an inner chamber of the capsule (1).  A powdered food substance (paragraph [0080], [0081]) which allows a beverage to be made by passing water therethrough is contained in the inner chamber.  There is a water distributing element (distributor wall 14), the closing element (13) is a water infeed section for feeding water into the capsule (11) and the bottom portion (16/17) is a beverage outfeed section for outfeed of the beverage from the capsule (11).  The water distributing element (14) is positioned in the inner chamber interposed between the water infeed section and the powdered food substance.  The water distributing element (14) comprises a central region intended to receive the water fed in, a perimetric region (rim of element 14) is in contact with the tubular lateral wall (12) of the containment body, and a partition wall (upper surface of distributing element 14) extends between the central region and the perimetric region.  The partition wall has a first face which is facing the water infeed section and a second face which is facing the powdered food substance and there is one hole (23/29) (paragraph [0079] – [0080] and fig. 2 and 3) which passes through the partition wall and puts the first face and the second face in communication with each other and said one hole forms the only passage for the water from the water infeed section towards the powdered food substance.  As seen in figures 2 and 3 Talon further discloses the distance between each of said one or more holes or channels and the central axis appearing greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis, the distance being measured along a line that is radial relative to the central axis and intersecting the hole or channel (paragraph [0068] – [0072], [0079] – [0080] and fig. 2 and 3).
Talon is providing one hole which passes through the partition wall and puts the first face and the second face in communication with each other at a distance of greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis for the art recognized function of providing a powerful swirling movement of the water injected into the capsule so as to improve the dissolution of the powdered food substance which is applicant’s reason for doing so as well.  To therefore modify Ternite and provide a water distributing element having one hole located at greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis of said element as taught by Talon to improve the dissolution of the powdered food substance would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, Ternite discloses the partition wall of the water distribution element to have a frustoconical shape with the convexity facing the water infeed section as is clearly seen in the slant/curvature of the rim of said element where the first face is sloping down from the central region towards the perimetric region (fig. 1 and 5).
Regarding claims 6 and 7, Ternite in view of Talon disclose the water distributing element has only one hole (23/29) (‘402, paragraph [0081] and fig. 3).
Regarding claim 8, Ternite in view of Talon disclose said one hole is a tubular opening (23) which has a length greater than the thickness of the partition wall (‘402, paragraph [0079] and fig. 2).
Regarding claim 10, Ternite in view of Talon disclose the tubular opening (23) would have a passage cross-section that decreases from the side which opens onto the first face to the side which opens onto the second face (‘402, fig. 2 and 10A).
Regarding claim 11, Ternite in view of Talon disclose the circular passage would have a diameter of between 0.4 mm and 1 mm (100 microns and 1 mm) (‘402, paragraph [0082]) as claimed and therefore it is seen that Ternite in view of Talon discloses the hole (23/29) has on the side which opens into the second face a passage cross-section that is between 0.1 mm2 and 0.8mm2.
Regarding claim 12, Ternite discloses the central region of the water distributing element comprises a hollow (34) which extends towards the beverage outfeed section (‘290, fig. 1 and 5).
Regarding claim 13, Ternite discloses the perimetric region (32) of the water distributing element (8) comprises an annular rim which is in sealed contact with the tubular lateral wall of the containment body (paragraph [0046] and fig. 1 and 5).
Regarding claim 14, Ternite discloses the closing element (2) is the water infeed section and the bottom portion (base 3) is the beverage outfeed section (‘290, paragraph [0048]).
Regarding claim 15, Ternite in view of Talon disclose the powdered food substance is soluble in water (‘402, paragraph [0081]).  
With respect to the remaining recitations beginning “in use, substantially all of the powdered food substance contained in the inner chamber is intended to dissolve in the water which passes through the powdered food substance for making the beverage.” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Ternite in view of Talon obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. ” in use, substantially all of the powdered food substance contained in the inner chamber is intended to dissolve in the water which passes through the powdered food substance (27) for making the beverage”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Ternite in view of Talon and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 16, as set forth in the rejection of claim 4 above Ternite discloses the reference plane would be a plane which is tangential to a perimeter of the base of the perimetric region (32) on the side facing the powdered food substance and wherein the convexity of the partition wall is between the reference plane and the water infeed section.
Regarding claim 20, in that Ternite in view of Talon disclose the first face of the partition wall (upper surface of distributing element 8) includes the entire upper surface area of the partition wall from the rim (32) of said partition wall and including the hollow portion (34) it is seen that Ternite in view of Talon disclose the first face of the partition wall has a surface area which is greater than the surface area of the projection of the first face onto the reference plane and since the partition wall is elevated in a concave manner from the said rim (32) of the partition wall said wall partly extends towards the water infeed section.  That is all that is positively recited.
With respect to the remaining recitations beginning “so that under pressure of fed-in water which is exerted on the first face, the first face would tend to flatten out and to peripherally extend toward the tubular lateral wall of the containment body” these are seen to be recitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 15.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402 in view of Flores Arnaiz et al. EP 2 998 242.
Claim 3 differs from Ternite in view of Talon in the partition wall of the water distributing element (8) is formed by sectors which each extend between the central region (35) and the perimetric region (37) and which are joined to one another with substantially radial joints.  Flores Arnaiz discloses a capsule which comprises a distributing element (plate 2) where the partition wall is formed by sectors (2122) which each extend between the central region and the perimetric region and which are joined to one another with substantially radial joints (2121), each sector (2122) being joined to two adjacent sectors along two respective radial joints which, on the first face of the partition wall, are at different distances from the reference plane, so that on the first face of the partition wall each sector is sloping down from one radial joint towards the other radial joint (paragraph [0033] – [0035]).  Flores Arnaiz is providing radial joints forming sectors to form the partition wall in order to strengthen the distribution area against deformations under pressure when water is injected therethrough which is applicant’s reason for doing so as well.  To therefore modify Ternite in view of Talon and form the partition wall by providing radial joints forming sectors to strengthen the distribution area against deformations as taught by Flores Arnaiz would have been an obvious matter of choice and/or design to the ordinarily skilled artisan. 
Claim 17 is rejected for the same reasons given above in the rejection of claims 4 and 16.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402 in view of Accursi et al. US 2019/0389650.
Claim 5 differs from Ternite in view of Talon in the water distributing element (8) comprising stiffening ribs.
Accursi discloses a capsule (1) capable of making a beverage which capsule comprises a cup shaped containment body cup-shaped containment body (2) in turn comprising a tubular lateral wall (21), extending between a first edge (24) and a second edge (23), and a bottom portion (22) connected to the second edge (23) and extending transversally to a central axis of the tubular lateral wall (21).  A closing element (29) is fixed to the first edge for closing the top of the containment body, the containment body and the closing element (29) form an inner chamber of the capsule (1).  A powdered food substance (paragraph [0001]) which allows a beverage to be made by passing water therethrough is contained in the inner chamber.  There is a water distributing element (4), the closing element (29) is a water infeed section for feeding water into the capsule (1) and the bottom portion (22) is a beverage outfeed section for outfeed of the beverage from the capsule (1).  The water distributing element (4) is positioned in the inner chamber interposed between the water infeed section and the powdered food substance.  The water distributing element (4) comprises a central region intended to receive the water fed in, a perimetric region is in contact with the tubular lateral wall (21) of the containment body, and a partition wall (upper surface of distributing element) extends between the central region and the perimetric region (fig. 2).  The partition wall has a first face which is facing the water infeed section and a second face which is facing the powdered food substance.  There are one or more holes or channels (41) (paragraph [0047] and fig. 3 and 4) which pass through the partition wall and put the first face and the second face in communication with each other and said one or more holes or channels (41) form the only passages for the water from the water infeed section towards the powdered food substance.  Accursi further discloses the water distributing element (4) comprises stiffening ribs (paragraph [0038] – [0048] and fig. 2, 3, and 4).  
Accursi is providing stiffening ribs order to strengthen the distribution area against deformations under pressure when water is injected therethrough which is applicant’s reason for doing so as well.  To therefore modify Ternite in view of Talon and provide stiffening ribs to the water distribution element to strengthen the distribution area against deformations as taught by Accursi would have been an obvious matter of choice and/or design to the ordinarily skilled artisan. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402 as further evidenced by Denisart et al. US 2009/0211458.
Regarding claim 9, Ternite in view of Talon disclose the tubular opening (23) has a lateral wall that projects from the first face of the partition wall (‘402, fig. 2 and 10A).  Denisart provides further evidence that it was well established to provide water distributing elements with tubular openings having a lateral wall that projects from the first face of a partition wall (fig. 5).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ternite et al. US 2007/0148290 in view of Talon et al. US 2016/0137402 as further evidenced by Roulin et al. US 2012/0015080.
Regarding claim 18, Ternite in view of Talon discloses each of said one or more holes (29) would have, on the side which opens onto the second face a circular passage cross-section with a diameter of 1 mm (‘402, paragraph [0082] and fig. 3).  Roulin provides further evidence that it was common and conventional to provide a water distribution element with one or more holes that open onto the second face with a circular passage cross-section having a diameter of between 0.4 mm and 1 mm (col. 8, paragraph 1).
Regarding claim 19, it is not seen that patentability would be predicated on the particular shape of the partition wall absent clear and convincing evidence to the contrary (MPEP § 2144.04 III.B.).  Nevertheless, as further evidenced by Roulin the applicant is not the first one to provide each of said one or more holes in a slanting region of the first face of the partition wall which slanting region is slanting relative to the reference plane (paragraph [0074] – [0077] and fig. 1, 3, and 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roulin et al. US 2012/0015080.
Regarding claim 19, Roulin discloses a capsule (1A) capable of making a beverage which capsule comprises a cup-shaped containment body in turn comprising a tubular lateral wall (2), extending between a first edge (rim 9) and a second edge (15), and a bottom portion (bottom 17) connected to the second edge (9) and extending transversally to a central axis of the tubular lateral wall (2).  A closing element (lid 3) is fixed to the first edge for closing the top of the containment body, the containment body and the closing element (3) form an inner chamber of the capsule (1).  A powdered food substance (abstract) which allows a beverage to be made by passing water therethrough is contained in the inner chamber.  There is a water distributing element (50), the closing element (3) is a water infeed section for feeding water into the capsule (1) and the bottom portion (17) is a beverage outfeed section for outfeed of the beverage from the capsule (1A).  The water distributing element (50) is positioned in the inner chamber interposed between the water infeed section and the powdered food substance.  The water distributing element (50) comprises a central region (19) intended to receive the water fed in, a perimetric region (rim 9) is in contact with the tubular lateral wall (2) of the containment body, and a partition wall (upper surface of distributing element 50) extends between the central region (19) and the perimetric region.  The partition wall has a first face which is facing the water infeed section and a second face which is facing the powdered food substance.  There are one or more holes or channels (51) which pass through the partition wall and put the first face and the second face in communication with each other and said one or more holes or channels (51) form the only passages for the water from the water infeed section towards the powdered food substance.  Roulin further discloses that each of said one or more holes is made in a slanting region of the first face of the partition wall which slanting region is slanting relative to the reference plane (paragraph [0074] – [0077] and fig. 1, 3, and 4).
Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully and carefully considered but they are not found persuasive.
Regarding the Information Disclosure Statement dated 27 May 2022 applicant urges that the NPL document submitted in the Chinese language “An overview on coffee capsule and its safety analysis” should have been considered due to there being a brief English abstract when the lengthy article is otherwise in Chinese.  This urging is not deemed persuasive.
As per MPEP 609.04(a)(III), “submission of an English language abstract of a reference…may fulfill the requirement for a concise explanation.”  In this instance, the English abstract is not seen to provide a concise explanation of the details of the non-English article.
If the applicant would still like the article to be considered the applicant can have the article translated into the English language and submit said translation to The Office.
Applicant urges that claim 1 differs from Ternite in the first face of the partition wall being formed of portions which are slanting relative to the reference plane along line that are radial OR annular relative to the central axis with the first face of the partition wall at a variable distance from the reference plane and having a convexity facing the water infeed section.  This urging is not found persuasive.
Ternite discloses there is a reference plane which is perpendicular to the central axis of the capsule and the reference plane is a plane which is tangential to a perimeter/rim of the perimetric region (32) of the water distribution element (8) on the side facing the powdered food substance.  Further, there is a convexity of the partition wall between the reference plane and the water infeed section as seen where the rim 32 curves upwards and over to structure 30 and to reference sign 34 in figures 1 and 5 which curvature is along lines that are annular relative to the central axis.
Applicant urges that the partition wall of Ternite should include only part (37) and not the portion between the rim (32) and the structure (30).  This urging is not deemed persuasive.
Here applicant is stating opinion.  Since the entire structure of applicant’s partition wall includes the rim (37), the central region (35), and the portions therebetween it is unknown why the partition wall of Ternite would not include the same portions of the structure as the applicants.
Applicant urges that the largest portion of the partition wall of Ternite would be parallel to the reference plane and only one small peripheral portion of said wall would be slanting and that the at least one hole or channel is not made in any slanting region.  These urgings are not found persuasive.
As recited in claim 1, the slanting can be formed by portions which are slanting relative to the reference plane which Ternite certainly discloses.  The comprising language of the claim allows for non-slanting portions as well to be present, even in significant amounts.  Regarding applicant’s urging that the at least one hole or channel is not made in any slanting region, here applicant is urging limitations not found in the claim.
Applicant urges that the water distributing element of Talon is flat and parallel to the reference plane and does not slant.  This urging is not deemed persuasive.
Talon was not brought to teach a water distributing element having a slant but to teach that the placement of one or more holes which pass through a partition wall to put a first face and a second face of said wall in communication with each other where said one or more holes would be greater than or equal to three quarters of the distance between the tubular wall and the central axis of a capsule was well established in the art.
Applicant urges that the object of Ternite is to better control the formation of crema whilst the object of Talon is to make a container with only one hole in a water distribution element when the ingredient in the capsule is a soluble powder and that the purpose of the single hole in Talon is the opposite of the water distribution element in Ternite because Ternite is disclosing the purpose of said element is to uniformly wet a bed of roast and ground coffee.  These urgings are not deemed persuasive.
Here applicant is again urging limitations not found in the claims as the claims recite only that there would be a powdered food substance without claiming a particular powdered food substance.  Further, Ternite discloses the capsule would also contain food substances in the form of a powder such as soup and milk (‘290, paragraph [0022]).  It therefore follows that the ordinarily skilled artisan would obviously obtained all the features of claim 1 as presently recited including that the distance between each of said one or more holes and the central axis would be greater than or equal to three quarters of the distance between the tubular lateral wall and the central axis, the distance being measured along a line that is radial relative to the central axis and intersecting the hole.
Regarding claim 2, applicant urges that Ternite does not disclose the partition wall to have a frustoconical shape.  This urging is not found persuasive.
It is clear in figure 1 of Ternite that there is a slight taper along the sides of the partition wall which is seen to provide a frustoconical shape.  Further it is not seen that patentability would be predicated on the particular shape of the partition wall absent clear and convincing evidence to the contrary (MPEP § 2144.04 III.B.).
Regarding claim 3, applicant urges that Flores Arnaiz merrily discloses radial ridges protruding from a surface and that said surface is parallel to a reference plane.  This urging is not found persuasive.
Whilst Flores Arnaiz was brought to teach that it was known and conventional in the art to divide a water distributing element to be formed into sectors it is also noted that each of the sector radial joints is also sloping down from the inner portion of said element to the outer portion of said element.  The comprising language of the claim does not preclude other portions of said element from assuming other configurations.
Further it appears that the applicant is urging each of the references, that is Ternite and Talon, separately for all that each does not teach when the rejections have been made over the combination of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        08 December 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792